t c summary opinion united_states tax_court tunji and christina mabinuori petitioners v commissioner of internal revenue respondent docket no 21877-04s filed date tunji and christina mabinuori pro sese wesley f mcnamara for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax for and a dollar_figure accuracy-related_penalty under sec_6662 after concessions by the parties the issues for decision are whether petitioners’ gross_income includes dollar_figure of wage income from farmers insurance group farmers whether petitioners’ gross_income includes dollar_figure of self-employment_income from metropolitan property and casualty insurance_company metlife and whether petitioners are liable for an accuracy-related_penalty under sec_6662 background some of the facts have been stipulated and they are so found the stipulation of facts and the supplemental stipulation of facts with attached exhibits are incorporated herein by this reference petitioners tunji mabinuori mr mabinuori and christina mabinuori mrs mabinuori are married and resided in springfield oregon when their petition was filed unless otherwise indicated all references to petitioner are to mr mabinuori petitioner’s involvement with farmer sec_1 petitioners concede they received and failed to report a dollar_figure state_income_tax refund petitioners assert in the petition that they are entitled to deductions for business mileage that were not claimed on their joint federal_income_tax return however petitioners did not pursue this argument at trial and we therefore consider the argument abandoned see 117_tc_117 n korchak v commissioner tcmemo_2005_244 n for convenience we address the parties’ additional concessions infra adjustments not addressed herein are computational petitioner sold insurance successfully for many years from date to date petitioner worked for farmers during his employment farmers advanced funds to petitioner to help him establish a business office when his employment ended farmers concluded petitioner was required to repay the advanced funds farmers recorded an account receivable from petitioner on its books and sent him letters demanding repayment of the advances farmers calculated that as of date petitioner owed the company dollar_figure for the taxable_year farmers issued petitioner a form 1099-misc miscellaneous income reporting dollar_figure of nonemployee compensation petitioners did not receive payment however because farmers applied the dollar_figure towards the aforementioned account receivable petitioners did not report the dollar_figure on their tax_return respondent initially determined that the entire amount was includable in petitioners’ gross_income but now concedes all but dollar_figure of this adjustment the parties stipulated that the dollar_figure represents commission income petitioner’s involvement with metlife in or about date petitioner entered into a special_agent auxiliary agreement the agreement with metlife the agreement provided that petitioner would work as an independent_contractor for metlife for a 10-to-14 week training period after that time metlife would either terminate the relationship or offer petitioner permanent employment petitioner completed the training period ahead of schedule and became a metlife employee on date during the training period petitioner received payments totaling dollar_figure from metlife he received an additional payment of dollar_figure in date petitioner acknowledges receiving these payments metlife’s business records indicate the payments represent petitioner’s earnings during the training period for the taxable_year metlife issued petitioner both a form 1099-misc and a form_w-2 wage and tax statement a letter from a metlife attorney explains that the form 1099-misc represents petitioner’s earnings as an independent_contractor during the training period whereas the form_w-2 represents petitioner’s wage income after he became a metlife employee the form 1099-misc reports nonemployee compensation of dollar_figure representing the sum of the dollar_figure and dollar_figure payments the form_w-2 reports wage income of dollar_figure which is not in dispute petitioners did not receive the form 1099-misc or report the dollar_figure as income the form 1099-misc lists an address in salem oregon where petitioners lived during the training period petitioners did receive the form_w-2 which lists an address in springfield oregon where petitioners lived when they filed their tax_return petitioners attached the form_w-2 to their tax_return they also attached forms w-2 from three other payors each of which lists the address in springfield oregon after petitioner received respondent’s notice_of_deficiency he contacted metlife to question the accuracy of the dollar_figure figure petitioner spoke to a number of metlife employees but metlife did not provide a copy of the form 1099-misc or other relevant information until respondent served metlife with a subpoena before trial income from farmers discussion gross_income includes all income from whatever source derived unless excluded by a specific provision of the internal_revenue_code sec_61 a taxpayer generally must report income for the taxable_year when actually or constructively received sec_1_451-1 income_tax regs in general the taxpayer bears the burden of proving the commissioner’s determination is erroneous see sec_7491 rule a when the commissioner determines that a taxpayer received unreported income however the commissioner must establish ‘some evidentiary foundation linking the taxpayer’ to the income-producing activity or introduce substantive evidence ‘demonstrating that the taxpayer received unreported income’ krohn v commissioner tcmemo_2005_145 quoting weimerskirch sec_7491 does not shift the burden_of_proof to respondent because petitioners have neither alleged that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests v commissioner 596_f2d_358 9th cir revg 67_tc_672 and 680_f2d_1268 9th cir the commissioner need only provide a minimal showing that the taxpayer failed to report income see 116_f3d_1309 9th cir once the commissioner provides the necessary evidentiary showing the taxpayer bears the burden of proving that the notice_of_deficiency is arbitrary or erroneous see cohen v commissioner tcmemo_2001_249 petitioner formerly worked for farmers although his employment ended in petitioner testified that an insurance salesman can earn commissions in later years based on renewals of policies sold in earlier years at trial petitioner appeared to acknowledge that farmers owed him such commissions we conclude that respondent has established the necessary evidentiary foundation linking petitioner to the income-producing activity petitioner therefore bears the burden of proving that the notice_of_deficiency is erroneous id to attempt to meet this burden petitioner argues the dollar_figure is not includable in gross_income because farmers used that amount to offset the debt he reputedly owed the company income is taxed to the taxpayer who earns it 337_us_733 sparkman v commissioner tcmemo_2005_136 lack of control_over the income earned does not justify its exclusion_from_gross_income if the earnings are used to pay an obligation of the taxpayer see 69_tc_675 chambers v commissioner tcmemo_2000_218 affd 17_fedappx_688 9th cir sec_1_61-12 income_tax regs a third party’s payment of an obligation of the taxpayer is equivalent to the taxpayer’s receipt of the income in the amount_paid see 279_us_716 minor v commissioner tcmemo_1998_237 where the transfer of funds at least partially discharges a legal_obligation of the taxpayer the transfer is equivalent to receipt by the taxpayer see 311_us_112 chambers v commissioner supra the fact that the transfer is involuntary such as by garnishment has no significance chambers v commissioner supra vorwald v commissioner tcmemo_1997_15 thus the dollar_figure is includable in petitioners’ gross_income petitioner appears to argue that the above rule is inapplicable because farmers eventually acknowledged that petitioner did not owe the company any money thus petitioner contends the dollar_figure did not discharge a legal_obligation but instead was wrongfully withheld petitioner did not introduce credible_evidence to support this contention however nor did he otherwise demonstrate the dollar_figure is excludable from gross_income accordingly petitioner has failed to prove that respondent’s determination is erroneous we therefore conclude the dollar_figure is includable in petitioners’ gross_income income from metlife petitioner does not dispute that he received dollar_figure from metlife furthermore he concedes the dollar_figure he received during the training period is self-employment_income with respect to the remaining dollar_figure however he contends this amount does not represent earnings from the training period petitioner believes the dollar_figure was reimbursement for the cost of establishing a business office and therefore is excludable from gross_income in the alternative petitioner appears to contend that even if the dollar_figure is includable in gross_income it is wage income rather than self-employment_income because he received payment after he became an employee under some circumstances an employee’s gross_income does not include amounts received from his employer for reimbursement of business_expenses see eg 118_tc_467 affd 351_f3d_982 9th cir anaheim paper mill supplies inc v commissioner tcmemo_1978_86 sec_1_162-17 and c income_tax regs in this case however petitioner has failed to establish that the dollar_figure was reimbursement for business_expenses to the contrary metlife’s business records indicate the dollar_figure was income that petitioner earned during the training period to refute these documents petitioner offers only his uncorroborated testimony that one or more metlife employees told him the dollar_figure was for office startup expenses his testimony alone however does not overcome the documentary_evidence we therefore conclude that the dollar_figure represents compensation earned during the training period sec_1401 imposes a tax on self-employment_income of every individual for old age survivors and disability insurance and for hospital insurance sec_1401 and b 130_f3d_1388 10th cir affg tcmemo_1996_269 self-employment_income is the net_earnings_from_self-employment derived by an individual during the taxable_year sec_1402 the earnings_of an insurance agent who is an independent_contractor generally are self-employment_income subject_to self-employment_tax schelble v commissioner supra 64_tc_974 erickson v commissioner tcmemo_1992_585 affd without published opinion 1_f3d_1231 1st cir petitioner does not dispute that he was an independent_contractor during his training period with metlife accordingly any income petitioner earned during that time is subject_to self- employment_tax although petitioner did not receive the dollar_figure until after he became an employee of metlife the income was derived from self-employment see sec_1402 accordingly the dollar_figure is subject_to self-employment_tax whether petitioners are liable for an accuracy-related_penalty under sec_6662 respondent asserted an accuracy-related_penalty against petitioners as to each adjustment in the notice_of_deficiency respondent now concedes that petitioners are not liable for the penalty with respect to the dollar_figure from farmers respondent therefore asserts the penalty only with respect to the unreported state_income_tax refund see supra note and the unreported self-employment_income from metlife sec_6662 provides in relevant part that a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax attributable to negligence or disregard of rules or regulations sec_6662 and b the term negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code sec_6662 the term disregard includes any careless reckless or intentional disregard id respondent has the burden of production with respect to the accuracy-related_penalty see sec_7491 an exception to the sec_6662 penalty applies when the taxpayer demonstrates there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances on a case-by-case basis see stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all the facts and circumstances including the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability stubblefield v commissioner supra sec_1_6664-4 income_tax regs with respect to the unreported state_income_tax refund petitioners acknowledge receipt of this income and that it was mistakenly omitted from their tax_return petitioners did not attempt to explain the reason for the omission we conclude that respondent has met his burden of production and that petitioners have not shown reasonable_cause for their failure to report this item with respect to the self-employment_income petitioners did not receive the form 1099-misc which was sent to their former address we have held that failure to receive a form 1099-misc does not necessarily constitute reasonable_cause for failure to report income see goode v commissioner tcmemo_2006_48 brunsman v commissioner tcmemo_2003_291 taxpayer did not need to receive a form 1099-misc to be alerted to the fact that he received compensation from a third party for his services in this case however we find it significant that petitioners received a form_w-2 from metlife petitioners may not have understood the distinction between wage income and self- employment income ie that they should have received a form 1099-misc for the earnings during the training period thus petitioners could have reasonably concluded the form_w-2 reported the entire earnings from metlife in it is arguable that petitioners should have noticed their gross_income was understated by dollar_figure however petitioners believed that a significant portion of this amount was reimbursement for office expenses and therefore excludable from gross_income the facts present a close question but viewing the record as a whole we conclude that petitioners have demonstrated reasonable_cause for failing to report the self-employment_income and that they acted in good_faith see sec_6664 accordingly they are not liable for the accuracy-related_penalty with respect to this adjustment reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered under rule
